DETAILED ACTION
 	Claims 1-20 are pending have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 6 and 15 are objected to because of the following informalities:  The claims include the term “residua”, which seems to be a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9 are directed to a series of steps, system claims 10-18 are directed to at least one processor; and a non-transitory computer readable medium comprising instructions, and computer readable medium claims 19 and 20 are directed to instructions executed by at least 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite staff scheduling, including receiving, simulating and determining steps.  
The limitations of receiving, simulating and determining, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving indicators of a plurality of queues, wherein each queue is associated with a weekly goal; receiving a schedule for the plurality of queues and a forecast for the plurality of queues; simulating the plurality of queues based on the received schedule and the forecast; determining queues of the plurality of queues that are understaffed based on the simulation and the weekly goals for each queue; and based on the plurality of queues that are understaffed, determining a residual for each queue of the plurality of queues that are understaffed.
That is, other than reciting at least one processor and a non-transitory computer readable medium comprising instructions, the claim limitations merely cover managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include at least one processor and a non-transitory computer readable medium 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of at least one processor and a non-transitory computer readable medium comprising instructions amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-6 recite additional adding, re-determining, tracking steps. Claims 7 and 8 recite additional detecting and determining steps. Claim 9 further describes determining the residual for each queue. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, at least one processor and a non-transitory computer readable medium comprising instructions.

There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0084 of the specification, “It should be understood that the various techniques described herein may be implemented in connection with hardware or software or, where appropriate, with a combination of both. Thus, the methods and apparatus of the presently disclosed subject matter, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the presently disclosed subject matter. In the 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 9, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nourbakhsh et al (US 20030009520 A1).
As per claim 1, Nourbakhsh et al disclose a method comprising: 
receiving indicators of a plurality of queues, wherein each queue is associated with a weekly goal (i.e., Traditionally there are two important measures for immediate queue performance. One measure is percentage of calls answered, or PCA, which represents the service level provided by the queue. The other measure is based upon the number of agents servicing a queue (agents available) and the number of agents required on the queue (agents required) in order to meet service level goals, ¶ 0018, wherein The scheduling data applies to a schedule period that includes multiple intervals of predetermined length, ¶ 0019); 
receiving a schedule for the plurality of queues and a forecast for the plurality of queues (i.e., The scheduling software is an existing tool for analyzing the scheduling data and generating scheduling constraints, including workload forecasts and service goals. The scheduling constraints are sent to a search engine at 206. The search engine generates potential schedules for analysis. At 208, analysis of schedules for deferred queues is performed to produce estimated service levels for the deferred queues, ¶ 0020); 
simulating the plurality of queues based on the received schedule and the forecast (i.e., The immediate queue analysis generates estimated service levels according to conventional techniques such as Erlang-based analysis. The estimated service levels for the immediate queues and deferred queues, ¶ 0021, wherein the 
determining queues of the plurality of queues that are understaffed based on the simulation and the weekly goals for each queue (i.e., Agents available and agents required are computed from the results of the forward push modeler such that the trade-offs with immediate queues that typically have explicit agent requirement can be computed and compared. Agents available is calculated by multiplying the workload and the PCA and adding the remaining capacity, of there is any. If agent requirement is greater than agents available, then the contact center is understaffed, ¶ 0025); and 
based on the plurality of queues that are understaffed, determining a residual for each queue of the plurality of queues that are understaffed (i.e., The agents available formula 414 also receives an agents required figure for every interval which is generated by the agents required formula 416. The agents available formula generates an agents available figure for every interval, ¶ 0026).
As per claim 9, Nourbakhsh et al disclose wherein determining the residual for each queue of the plurality of queues comprises determining the residual for an interval from a longer term planning horizon based on the received schedule, wherein the received schedule is a most recent schedule for a contact center (i.e., The forward push discrete event modeler 408 receives a potential schedule from the search engine 406. The potential schedule includes capacity for every interval in the schedule period. The forward push discrete event modeler 408 also receives a 
Claims 10 and 18 are rejected based upon the same rationale as the rejection of claims 1 and 9, respectively, since they are the system claims corresponding to the method claims.
Claim 19 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer readable medium claim corresponding to the method claim.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-4, 7, 8, 11-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al (US 20030009520 A1), in view of Seetharaman et al (US 20070061183 A1). 
As per claim 2, Nourbakhsh et al does not disclose adding one or more agents to the schedule associated with a queue that is understaffed based on the determined residual.
Seetharaman et al disclose for headcount planning and need calculation, the user specifies a variety of aspects of planned and unplanned shrinkage and inefficiency (e.g. absenteeism, recurrent training, vacation, etc.). In addition, the user 
Nourbakhsh et al and Seetharaman et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adding one or more agents to the schedule associated with a queue that is understaffed based on the determined residual in Nourbakhsh et al, as seen in Seetharaman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Nourbakhsh et al does not disclose re-determining the residual for the queue in response to adding one or more agents to the schedule associated with the queue.
Seetharaman et al disclose "What-if" evaluations allow the impact of possible changes on head count needs, quality of service and cost to be viewed, ¶ 0027.
Nourbakhsh et al and Seetharaman et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include re-determining the residual for the queue in response to adding one or more agents to the schedule associated with the queue in Nourbakhsh et al, as seen in Seetharaman et al, since the claimed invention is merely a combination of old elements, and in the 
As per claim 4, Nourbakhsh et al does not disclose determining an alias for each of the one or more agents and adding the alias to the schedule for each of the one or more agents.
Seetharaman et al disclose creating a new agent profile. FIG. 18 shows a general screen which allows the user to specify, on an agent profile basis, data such as agent efficiency, full time equivalent hours per month, hourly wage, initial headcount, and whether the profile can be hired into or transferred out of FIG. 19 shows a shrinkage screen (¶ 0079).
Nourbakhsh et al and Seetharaman et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining an alias for each of the one or more agents and adding the alias to the schedule for each of the one or more agents in Nourbakhsh et al, as seen in Seetharaman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Nourbakhsh et al does not disclose detecting a surge; and determining the residual for each queue of the plurality of queues that are understaffed in response to detecting the surge.

Nourbakhsh et al and Seetharaman et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting a change to the schedule; and determining the residual for each queue of the plurality of queues that are understaffed in response to detecting the change in Nourbakhsh et al, as seen in Seetharaman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Nourbakhsh et al does not disclose detecting a change to the schedule; and determining the residual for each queue of the plurality of queues that are understaffed in response to detecting the change.
Seetharaman et al disclose one embodiment of the long-range planner includes an event planner with which a user is able to define an event, with temporal specification. Thereafter, the user specifies the impact of the event on the contact center in terms of contact center statistics, such as volume forecast ramps or AHT spikes, ¶ 0038.

Claims 11-13, 16 and 17 are rejected based upon the same rationale as the rejection of claims 2-4, 7 and 8, respectively, since they are the system claims corresponding to the method claims.
Claim 20 is rejected based upon the same rationale as the rejection of claim 2, since it is the computer readable medium claim corresponding to the method claim.

 	Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al (US 20030009520 A1), in view of Seetharaman et al (US 20070061183 A1), in further view of Narayanan et al (US 20190238680 A1).
As per claim 5, Nourbakhsh et al does not disclose tracking the performance of the one or more agents using the determined aliases and assigning a status to the one or more agents based on the tracked performance.
Narayanan et al disclose The analytics module 136 may be utilized to track trends and generate one or more reports that indicate agent performance and 
Nourbakhsh et al and Narayanan et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tracking the performance of the one or more agents using the determined aliases and assigning a status to the one or more agents based on the tracked performance in Nourbakhsh et al, as seen in Narayanan et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, Nourbakhsh et al does not disclose adding one or more agents to the schedule associated with a queue that is understaffed based on the determined residua and the statuses assigned to the one or more agents.
Seetharaman et al disclose "What-if" structural and non-structural evaluations are also accessible functions. "What-if" evaluations facilitate the consideration of 
Nourbakhsh et al and Seetharaman et al are concerned with effective contact center management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adding one or more agents to the schedule associated with a queue that is understaffed based on the determined residua and the statuses assigned to the one or more agents in Nourbakhsh et al, as seen in Seetharaman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 14 and 15 are rejected based upon the same rationale as the rejection of claims 5 and 6, respectively, since they are the system claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses contact center management.

-Avishai Mandelbaum et al (Staffing Many-Server Queues with Impatient  Customers: Constraint Satisfaction in Call Center) consider a constraint satisfaction problem, where one chooses the minimal staffing level n that adheres to a given cost constraint.
-Alex Fukunaga et al (Staff Scheduling for Inbound Call Centers and Customer Contact Centers) disclose a staff scheduling system for contact centers.
-Zohar Feldman et al (Staffing of Time-Varying Queues to Achieve Time-Stable Performance) disclose methods to determine appropriate staffing levels in call centers and other many-server queueing systems with time-varying arrival rates.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/
Primary Examiner, Art Unit 3623
June 4, 2021